DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 with non-provisional application 16/904,276, now US Patent No. 11170950 B2. Accordingly, the earliest effective filing date was recognized as 06/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, described below, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a second opening of the light guide plate at a position corresponding to the light-shielding portion and the pattern is partially overlapping to the light-shielding portion as set forth in the claim.
The closest prior art of record was found to be Chen et al (US 20140369021 A1; “Chen”) in view of Sun (US 20150212254 A1). An analysis of the claim limitations as compared with the disclosure of Chen is given below.
Chen discloses a backlit keyboard (luminous keyboard device 4, shown in at least Fig 5 and described below), comprising:
a key switch (keys 40); and 
a backlight module (described below), comprising:
a light guide plate (light guide plate 43), having an output surface (surface facing toward support plate 41 and third support plate openings 413) and a bottom surface (surface of 43 facing away from 41 and 413) opposite to the output surface (configuration shown in Fig), wherein the light guide plate comprises light-guiding structure (second light-guiding parts 431) disposed on the bottom surface corresponding to the key switch (shown in Fig 5 wherein the correspondence is each two sets of 431 beneath each singular 40); a
light-shielding layer (flexible film 47 and the gaps in between) disposed on the light guide plate (specifically above light guide plate (43)), wherein the light-shielding layer (47 and the gaps) has a light-shielding portion (47) and a light-transmitting portion (gaps) corresponding to the key switch (wherein the correspondence is that each  key switch 40 is disposed in each gap);
a reflector (reflecting part 46), having a reflecting surface facing the bottom surface of the light guide plate (configuration shown in Fig 5); and
at least one light-emitting device (left side light-emitting element 42) disposed in a first opening (disposed in light guide plate openings 432; the examiner notes that gap in reflector 46 constitutes the same space and is there for also a “first opening”) of the reflector (of reflector 46).
With further regard to the light-guiding structure, Chen at least suggest an equivalent light-guiding structure to the claimed light-guiding dots for the purpose of guiding light beams in an upward direction (described in ¶ 0034 as plural second light-guiding parts 431 are used for guiding the plural light beams B* to be directed upwardly to the plural light-outputting zones 4011 of the plural keys 40 through the plural third supporting plate openings 413) since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Chen as at least suggesting an equivalent light-guiding structure to the claimed light-guiding dots for the purpose of guiding light beams in an upward direction.
Chen does not explicitly disclose a pattern disposed on the reflecting surface.
Sun teaches a pattern disposed on a reflecting surface (described in at least ¶ 0015 as reflective members 11 are made of white ink of high reflective, diffusive or micro-structures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflecting surface of Chen by including a pattern as taught in at least principle by Sun for the benefit of diffusing light for a softer/more balanced key light illumination.
Chen does not disclose a second and a second opening of the light guide plate at a position corresponding to the light-shielding portion. Therefore, the limitation is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlit keyboard of Chen (as modified in view of Sun) with a second opening as claimed since such a modification would not have been recognized as providing a significant benefit and would have complicated the design. Therefore, the limitation is non-obvious.
Chen does not disclose that the pattern is partially overlapping to the light-shielding portion. Therefore, the limitation is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlit keyboard of Chen (as modified in view of Sun) with the configuration of the pattern as claimed since such a modification would not have been recognized as providing a significant benefit and would have complicated the design. Therefore, the limitation is non-obvious.
For the reasons above the claim is novel and non-obvious. Accordingly, the claim is allowed.
Re Claims 2-11:
The claims are allowed due to their dependence on base claim 1.
Re Claim 12:
The closest prior art of record, Chen fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the pattern comprises light-absorbing features spaced from each other as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of Chen would be similar to the analysis given in claim 1, above.
Re Claims 13-17:
The claims are allowed due to their dependence on base claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 but not relied upon is considered pertinent to applicant's disclosure because they each disclose a backlit keyboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875